155 S.E.2d 492 (1967)
271 N.C. 217
Rosa M. BARNES
v.
HOME BENEFICIAL LIFE INSURANCE COMPANY.
No. 194.
Supreme Court of North Carolina.
July 24, 1967.
*494 Allsbrook, Benton, Knott, Allsbrook & Cranford, Roanoke Rapids, for plaintiff appellant.
Crew & Moseley, Roanoke Rapids, for defendant appellee.
SHARP, Justice.
In insurance policies which provide for payment, not merely for death, but death by accident or by external, violent, and accidental means, the authorities support the general rule that the burden is on the plaintiff to show that the death of insured resulted from accident or accidental means within the terms of the policy. Chesson v. Pilot Life Insurance Co., 268 N. C. 98, 150 S.E.2d 40; Horn v. Protective Life Insurance Co., 265 N.C. 157, 143 S.E.2d 70; 29A Am.Jur., Insurance §§ 1852, 1957 (1960); 46 C.J.S. Insurance § 1317(2) (1946); Annot., 12 A.L.R. 2d 1264, 1268-69 (1950); Annot., 144 A.L.R. 1416, 1422 (1943); Annot., 26 A.L.R. 2d 388, 436 (1952); see also Warren v. Pilot Life Insurance Co., 215 N.C. 402, 2 S.E.2d 17, and Gorham v. Pacific Mut. Life Insurance Co., 214 N.C. 526, 200 S.E. 5. Suicide (at least, by a sane insured), or any other non-accidental act, even though not specifically excluded from the coverage of such policies, "is not in reality an exception to the general risk which is covered, but a definitive limitation of the covered risk itself." Annot., 142 A.L.R. 742, 743 (1943).
Notwithstanding, the great weight of authority supports the rule that where the beneficiary offers evidence tending to establish that the insured met his death by unexplained external violence, which is not wholly inconsistent with accident, the presumption arises that the means were accidental, "since the law will not presume that the injuries were inflicted intentionally by the deceased or by some other person." 29A Am.Jur., Insurance § 1852 (1960). Accord, 46 C.J.S. Insurance § 1317(2) (1946); Annot., Proof of death or injury from external and violent means as supporting presumption or inference of death by accidental means within policy of insurance, 12 A.L.R. 2d 1264 (1950) (where the cases are collected).
The reason for the presumption was pointed out by Barnhill, J. (later C. *495 J.), in Warren v. Pilot Life Insurance Co., 217 N.C. 705, 706, 9 S.E.2d 479, 480 (a case in which the question was whether a third person intentionally shot deceased):
"In actions such as this upon the provision of a policy of insurance against death by accident or accidental means, where unexplained death by violence is shown, nothing else appearing, without the existence of some presumption, the cause of death might be left in the field of speculation, was the death caused by accidental means, or was it a case of suicide, or was it an intentional and unlawful killing? Under these circumstances the law presumes the lawful rather than the unlawful. Thus the rule arises that where an unexplained death by violence is shown, nothing else appearing, it is presumed that the death resulted from accidental means."
Indisputably, the insured in this case met his death by unexplained, violent, and external means. From the evidence, we know that a train ran over him shortly after 11:00 p. m., but we do not know why he happened to be on the track at the time. Inter alia, the explanation could be suicide, murder, alcoholism, or a heart attackany one of which would exclude coverage, but there is no evidence to establish any of these; so the explanation could also be accident, which is within the policies' coverage.
In discussing the application of the presumption against suicide to suits on insurance policies, Stansbury, N. C. Evidence § 224 (2d Ed., 1963) states the rule applicable to the facts of this case:
"(W)here the policy insures only against accident or provides double indemnity for accidental death * * * plaintiff beneficiary must prove the accidental character of the death by the greater weight of evidence, but when he shows the unexplained violent death of the insured he has at least made out a prima facie case of accident authorizing a finding in his favor on that issue. This does not shift the burden of the issue to the defendant."
Having "at least made out a prima facie case of accident," plaintiff was entitled to have the jury say whether insured's death was covered by the policies. In a suit such as this, it is only when the plaintiff's evidence negates the possibility of death by external, violent, and accidental means that nonsuit is proper at the close of plaintiff's evidence. Slaughter v. State Capital Life Insurance Co., 250 N.C. 265, 108 S.E.2d 438; Goldberg v. United Life and Accident Insurance Co., 248 N.C. 86, 102 S.E.2d 521.
Reversed.